            Case 1:18-cv-08729-AKH Document 86 Filed 08/08/19 Page 1 of 2



                          NORTH POINT • 901 LAKESIDE AVENUE • CLEVELAND, OHIO 44114.1190

                                TELEPHONE: +1.216.586.3939 • FACSIMILE: +1.216.579.0212


                                                                                              Direct Number: (216) 586-7291
                                                                                                 rbmccrum@jonesday.com



                                                  August 8, 2019


VIA ECF (WITH HARDCOPY TO CHAMBERS)

The Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
500 Pearl Street, Room 1050
New York, NY 10007

                        Re:      Dareltech, LLC v. Xiaomi Inc. et al.
                                 Civil Action No. 1:18-cv-08729-AKH (S.D.N.Y)

Dear Judge Hellerstein:

        On August 6, 2019, the Xiaomi Defendants filed a motion seeking recovery of their
attorney fees. (Dkt. No. 83.) Under the Court’s rules, Dareltech’s opposition brief would be due
on Tuesday, August 20, 2019 and Xiaomi’s reply brief would be due on August 27, 2019.
Xiaomi is writing to request a modest extension of this schedule because one of its counsel of
record, Susan Gerber, is getting married on August 18, 2019 and will not be back in the office
until August 28, 2019.

         Xiaomi proposes the following briefing schedule:

                  Dareltech’s opposition brief                  due August 27, 2019

                  Xiaomi’s reply brief                          due September 6, 2019

       Counsel for Xiaomi has conferred with counsel for Dareltech and has been informed that
Dareltech takes no position on Xiaomi’s request to extend the briefing schedule.

        Accordingly, the Xiaomi Defendants respectfully request that the Court enter its proposed
briefing schedule.




AMS TERDAM • ATL ANTA • BEIJING • BOS TO N • BRISBANE • BRUSSEL S • CHICAGO • CLEVEL AND • COLUMBUS • DALL AS • DETROIT
DUBAI • DÜSSELDORF • FRANKFUR T • HONG KONG • HOUS TON • IRVINE • LO NDON • LOS ANGELES • MADRID • MELBOURNE
MEXICO CIT Y • MIAMI • MIL AN • MINNEAPOLIS • MOSCOW • MUNICH • NEW YORK • PARIS • PER TH • PITTSBURGH • SAN DIEGO
SAN FRANCISCO • SÃO PAULO • SAUDI ARABIA • SHANGHAI • SILICON VALLEY • SINGAPORE • S YDNEY • TAIPEI • TOKYO • WASHINGTON
         Case 1:18-cv-08729-AKH Document 86 Filed 08/08/19 Page 2 of 2




The Honorable Alvin K. Hellerstein
August 8, 2019
Page 2


                                       Respectfully submitted,



                                       By: /s/ Ryan B. McCrum
                                          Ryan B. McCrum
                                          JONES DAY
                                          North Point, 901 Lakeside Avenue
                                          Cleveland, OH 44114
                                          rbmccrum@jonesday.com
                                          216-586-3939
